Citation Nr: 1200566	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer of the face. 

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1944 to November 1946.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.  The case was remanded by the Board for additional development in August 2010, and is now ready for appellate review.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

FINDINGS OF FACT

1.  A response from the Defense Threat Reduction Agency indicates that the Veteran was not in the vicinity of Hiroshima or Nagasaki during his service in Japan and there is otherwise no evidence that the Veteran was exposed to ionizing radiation during service. 

2.  Evidence of skin cancer was not shown within one year of separation from service and there is no competent medical evidence linking skin cancer of the face to service. 

3.  There is no competent evidence linking a current disability of either knee to service and arthritis of the knees was not shown to a compensable degree within one year of separation from service.    


CONCLUSIONS OF LAW

1.  Skin cancer of the face was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011). 

2.  A knee disability of either knee was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection, to include on the basis of exposure to radiation associated with his service in Japan, in a June 2006 notification letter issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  In particular regard to Dingess notice requirements, the Board notes that the June 2006 letter advised the Veteran regarding the elements of degree of disability and effective date.

In addition with respect to the fact the Veteran's service treatment records (STRs) are likely destroyed by fire according to correspondence from the National Personnel Records Center, an April 2007 notification letter issued prior to initial adjudication informed the Veteran to submit any military records he had in his possession and to complete the enclosed NA Form 13055 to allow the National Archive and Records Administration (NARA) to locate any medical records from the Veteran's service that may be available.  A follow up letter was issued in June 2007, also prior to initial adjudication, to request that the Veteran provide information as to the medical conditions he was treated for during service.  

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the June 2006, April 2007, and June 2007 notice letters.  Also, the RO provided the Veteran with a copy of the October 2007 rating decision, the April 2008 SOC, and the May 2008, June 2009, and October 2011 SSOCs which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his attorney had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, as noted above, the Veteran's STRs are presumed to have been destroyed by fire; as such, VA has a heightened duty to assist the Veteran in developing his claim, explain its findings and conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Dixon v. Derwinski, 3 Vet. App. 261 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard and also as indicated above, the RO on two occasions requested that the Veteran complete a NA Form 13055 to afford the NARA the opportunity to determine if there were any military medical records available.  The Veteran did not indicate on either NA Form 13055 that he was treated for skin cancer or a knee disability during service, the RO did not contact the NARA on this basis, and the Board concurs with this decision by the RO.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Post service treatment records adequately identified as relevant to the claims have been obtained, to the extent possible, and are associated with the claims folder.  This evidence includes, as requested in the August 2010 remand, the complete record of VA outpatient treatment at the Muskogee, Oklahoma, facility dated through August 2010, with an annotation by the RO on the copy of the remand contained in the claims folder in essence indicating that all VA treatment provided to the Veteran in Oklahoma had been provided at this facility.  Also obtained as requested in this remand were reports from treatment for the knees rendered at the St. Francis Hospital in Tulsa, Oklahoma dated from 1991 to 2010.  Although the remand requested that records from treatment at this facility from the 1950s be obtained, the Veteran himself reported in August 2010 that such records were no longer available.  

The remand also requested that the RO obtain treatment records from a Dr. Plaster, and the records from the St. Francis Hospital do include records of treatment from a physician by that name.  Finally, additional records from Scott W. Meyers, M.D. were obtained as requested in the remand.  The August 2010 remand also requested that the Veteran be afforded a VA examination that included an opinion as to whether the Veteran had a knee disability as a result of service.  Such an examination was completed in February 2011, with the examiner confirming review of the pertinent clinical evidence in the claims folder and providing a sound medical opinion addressing the question of whether the Veteran has a current knee disability as a result of service, to include the asserted parachute landings therein.  In view of the foregoing, the Board finds that this opinion is adequate for the purposes of this adjudication, and that the RO was thus in full compliance with the August 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).    

As the Veteran claimed that he developed skin cancer of the face as a result of exposure to radiation during service in proximity to Hiroshima and Nagasaki, Japan, after the dropping of atomic bombs on these cities, records of his military service were forwarded to the DTRA pursuant to legal requirements.  Of record is a response from this entity dated in September 2007 indicating the Veteran's service records did not document his presence with the American forces in Hiroshima or Nagasaki, Japan.  There otherwise being no indication that the Veteran has squamous cell cancer as a result of service, VA need not conduct an examination with respect to the claim for service connection for this disability because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a service connection claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met as to the claim for service connection for skin cancer of the face as there is no competent evidence establishing that the Veteran was treated for this condition during service, no indication that this condition may be associated with service, and sufficient medical evidence of record to decide this claim.    

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp 2011).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp 2011); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996)(citing Gilbert).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis and cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran has asserted that he developed skin cancer as a result of exposure to radiation during service in proximity to Hiroshima and Nagasaki, Japan after the dropping of atomic bombs on these cities.  In this regard, regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed Veteran" within specified periods of time.  38 C.F.R. § 3.309(d)(2)(v).  Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  The presumptions above, however, are not available to the Veteran, as after records of his military service were sent to the DTRA, the response from this entity in September 2007 as previously noted was that the Veteran's service records did not document his presence with the American forces in Hiroshima or Nagasaki, Japan.  There is otherwise no evidence documenting that the Veteran was exposed to radiation during service. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, weighing heavily against the Veteran's claim is that fact that there is no evidence documenting skin cancer of the face until private treatment reports dated in 2003 reflecting treatment for squamous cell carcinoma of the left temple.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  There is otherwise no competent evidence of record linking the Veteran's skin cancer to service.  
 
With respect to a bilateral knee disability, claimed by the Veteran to have resulted from parachute training during service, the first post-service medical evidence of a knee disability is contained in reports from 1993 reflecting treatment for degenerative arthritis in each knee.  Total arthroplasties were completed on the right knee in December 1993 and the left knee in February 1998.  The VA examiner who reviewed the pertinent clinical history associated with the knees in conjunction with the February 2011 VA examination concluded that it was less likely as not that the Veteran's bilateral knee disability was related to service, to include claimed parachute jumps therein, or that any such disability existed within one year after separation from service.  As support for this assertion, he noted that the Veteran reported no in-service knee injuries and no post-service knee treatment until the 1950s.  There is otherwise no competent evidence linking a current knee disability to service.  

Weighing against the Veteran's claims, and his credibility, is the fact that the evidence above shows that the first post-service clinical evidence of the disabilities at issue is dated several decades after service, 1993 for the knees and 2003 for skin cancer of the face.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim).  Further weighing against the Veteran's credibility is the fact that, although the Board recognizes that the Veteran in communication with VA adjudicators, to include the hearing before the undersigned, has reported that his knees were surgically replaced in the 1950s, the record reflects that the arthroplasties were actually conducted many years after that time as set forth above.  The Board finds these clinical records to be more credible than the history reflected in the Veteran's communications with VA adjudicative personnel, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self-interest in the outcome does not affect a claimant's competency to testify, but may affect the credibility of testimony).  In summary, therefore, the Board finds that continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements in this regard, which the Board finds not to be credible for the reasons stated above.  

Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires expert medical evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra. However, to link a disability such as skin cancer of the face or the Veteran's knee disabilities to service requires specialized training and is therefore not susceptible of lay opinions as to cause or etiology.  In this case, there is no medical evidence linking either skin cancer of the face or a knee disability to service, or that demonstrates the presence of such disability within the one year presumptive period.  

In short, the Board finds that the preponderance of the evidence is against the claims for service connection for skin cancer of the face or a bilateral knee disability under direct and all presumptive theories of service connection.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the claims on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for skin cancer of the face is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


